Citation Nr: 0638853	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  00-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with mild spinal stenosis 
(previously evaluated as thoracolumbar scoliosis), currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel





INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978 with three years and nine months of unverified prior 
active duty.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia that increased the evaluation for 
thoracolumbar scoliosis to 20 percent disabling.  

In March 2002, the Board denied an increased rating for 
thoracolumbar scoliosis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2003 order, the Court vacated the 
Board's March 2002, decision in light of the changes brought 
about by the Veterans Claims Assistance Act, and subsequent 
Court decisions.  The case was returned to the Board for 
additional development and readjudication consistent with the 
directives contained therein.

In December 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  Pursuant to a 
March 2005 rating, the disability rating was increased to 40 
percent, effective from April 1999, the date when the claim 
for increased rating was originally filed.  The disability on 
appeal was also recharacterized at that time as degenerative 
disc disease of the lumbar spine, with mild spinal stenosis 
(previously evaluated as thoracolumbar scoliosis).  

In August 2005, the Board remanded the case for additional 
development.  Following its completion of the Board's 
requested actions, the RO continued the 40 percent evaluation 
of the veteran's disability (as most recently reflected in a 
June 2006 supplemental SOC (SSOC)) and returned this matter 
to the Board for further appellate consideration. 

The Board notes that in a statement dated in October 2004, 
the veteran advances claims for service connection for 
depression as secondary to his service connected back 
condition as well as a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  Inasmuch as the Board 
is without jurisdiction as to those claims, they are referred 
to the RO for disposition as appropriate.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's service-connected chronic recurrent low 
back strain is manifested by no more than severe limitation 
of lumbar spine motion, without evidence of ankylosis of the 
entire thoracolumbar spine.

3.  There is no evidence of any unusual or exceptional 
circumstances related to the service-connected disorder on 
appeal.


CONCLUSION OF LAW

A rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine, with mild spinal stenosis is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (before 
September 26, 2003) and 5237, 5238, 5242 (after September 26, 
2003)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Pursuant to the Board's December 2003 remand, specific VCAA 
notice was provided to the veteran in May 2004 and January 
2005.  The record shows the veteran has been adequately 
notified of the information and evidence needed to 
substantiate his claim.  His service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Multiple examinations have been afforded the 
veteran, and the results have been associated with the claims 
file.  Copies of medical records related to the veteran's 
Social Security disability award have also been associated 
with the claims file.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Factual Background

Service connection for the veteran's thoracolumbar scoliosis 
was established as 10 percent disabling pursuant to as March 
1978 rating.  As noted above, the present appeal stems from a 
claim filed in April 1999.  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
evidence set forth below.  The Board additionally notes that 
the veteran's Social Security disability award was predicated 
on the veteran's symptomatic HIV infection with a secondary 
diagnosis of pneumonia (without reference to any back 
disorder).

In June 1999, the veteran underwent a fee-based VA 
examination.  At that time, the veteran complained of severe 
flare-ups in which his muscles became weak, causing him to be 
unable to lift things and perform his jobs.  He indicated 
that he lost three jobs because he was unable to perform the 
required duties.  The veteran indicated that his lower back 
was the most problematic.  He complained of pain, weakness, 
fatigue, lack of endurance, and stiffness.  Flare-ups, which 
could be caused by lifting grocery bags or walking, were 
weekly and lasted for several days.  It was difficult to 
stand or drive for more than two hours due to constant pain.  
Rest and over-the-counter medication provided some relief.  
On examination, the veteran's gait was observed to be very 
slow.  The examiner noted an S-shaped curvature of the back 
with scoliosis that was somewhat slight.  The examiner did 
not observe any weakness or tenderness of the back, but some 
muscle spasm was seen in the right lower aspect of the back 
on examination.  Examination of the lumbar spine was limited 
by pain.  Both passive and active motion of the lumbar spine 
demonstrated flexion to 90 degrees, extension to 15 degrees, 
right lateral deviation to 20 degrees, left lateral deviation 
to 15 degrees, and bilateral rotation to 30 degrees.  
Neurologically, motor function appeared within normal limits, 
as did sensory function. X-rays of the thoracic and lumbar 
spine showed generalized S-shaped curvature of the thoracic 
and lumbar spine to a mild degree with all vertebra intact, 
and disc spaces that were well preserved.

VA outpatient treatment records dated from July to November 
1999, noted the diagnosis of mild scoliosis and did not 
include any findings relevant to the back. 

The veteran was afforded a neurology consultation in April 
2001, at which time he exhibited absent ankle jerks.  The 
examiner, noting the diagnosis of HIV, indicated that the 
sensory neuropathy was considered probably secondary to HIV 
with past medical history of cryptococcal meningitis and 
pneumonia.  Regarding the lumbosacral pain with radiation to 
both legs, the examiner commented that a CAT scan showed no 
ruptured discs, and no major changes on the neurological 
examination referable to this.

The veteran was afforded VA examinations in February and 
March 2005, at which time he indicated weekly flare ups of 
back symptoms with the severity being reported as of moderate 
intensity.  The veteran described symptomatology and severity 
to include mild fatigue and mild decreased motion.  Stiffness 
and weakness were described as moderate and located in the 
legs.  Spasm were classified as moderate and pain, in the low 
back was described as constant and severe with radiation down 
both legs, right greater than the left leg.  The veteran 
indicated that he was able to ambulate more than a 1/4 mile 
but less than 1 mile.  However, ambulation is assisted by the 
use of one cane.  Physical Examination indicated no ankylosis 
of the thoracolumbar spine.  The thoracic sacrospinalis 
(right and left) showed evidence of moderate guarding, 
moderate pain with motion, and mild tenderness and weakness.  
The lumbar sacrospinalis (right and left) showed objective 
evidence of moderate guarding, moderate pain with motion and 
moderate tenderness.  The examiner opined that muscle spasm, 
localized tenderness, and/or guarding were not severe enough 
to be responsible for abnormal gait or contour.  

Range of motion of thoracolumbar spine was decreased with 
Forward Flexion shown to be 0 to 45 degrees, Extension 0 to 
10 degrees, Right and Left Lateral Flexion 0 to 10 degrees, 
and Right Lateral Rotation 0 to 10 degrees and Left Lateral 
Rotation 0 to 15 degrees.  All ranges of motion were 
performed with pain from the beginning to the end of the 
range in all planes.  The examiner made note that there was 
additional limitation of motion on repetitive use of the 
joints due to pain, fatigue, weakness, and lack of endurance.  
The examiner indicated that the motion of flexion was limited 
on repetitive use to 0 to 15 degrees with lack of endurance 
being the factor most responsible for the limitation on 
motion.  Muscle tone was normal, while sensory testing showed 
some impairment of the dorsum of both feet.  Reflexes were 
normal, except for the left knee jerk and left ankle jerk, 
which were hypoactive.  The MRI (imaging study) showed a 
multilevel degenerative disc disease with spinal stenosis.  

In March 2005, an electromyography study revealed multi-level 
degenerative disc disease of the lumbosacral spine, with mild 
canal stenosis but no radiculopathy.  The VA examiner's 
summary of problems, diagnoses, and functional effects was as 
flows: multilevel degenerative disc disease of the 
lumbosacral spine with mild canal stenosis, with no evidence 
of radiculopathy.  The examiner commented that the diagnosis 
has significant general occupational effects, described as 
decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, and decreased strength of the lower 
extremities.  Daily activities, such as chores, shopping, 
traveling, and bathing were all moderately affected, while 
recreation and dressing were severely affected, and exercise 
and sport activities were prevented.
Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
March 2005.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3.
During the pendency of this appeal, pertinent rating criteria 
for diseases and injuries of the spine under 38 C.F.R. § 
4.71a were revised and the diagnostic codes renumbered 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (The diagnostic criteria for the evaluation of 
intervertebral disc syndrome were previously revised in 
September 2002).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  


528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)



5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the evidence shows that prior to September 26, 
2003, the veteran's service-connected chronic back condition 
was manifested by no more than severe limitation of lumbar 
spine motion.  There was no ankylosis of the lumbosacral 
spine, and the absent ankle jerks and other neurological 
findings were attributed to another, serious disability 
unrelated to this claim.  Thus, diagnostic codes 5285, 5286 
and 5293 are factually inapplicable in this case to afford a 
higher rating.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Under the old diagnostic codes, there was evidence that the 
veteran suffered from pain radiating down his legs, and this 
is compatible with the assignment of a 40 percent rating for 
severe impairment under diagnostic codes 5293 and 5295, prior 
to September 2003.  Therefore, the Board finds that under the 
criteria applicable prior to September 26, 2003, a schedular 
rating in excess of 40 percent is not warranted.

In addition to the old rating criteria, the revised rating 
criteria for the back, effective September 26, 2003 can be 
applied to evidence dated on or after that date.  

In this regard, the evidence does not show any incapacitating 
episodes (as defined above) at any time during the pendency 
of this claim, nor does it demonstrate unfavorable ankylosis 
of the entire thoracolumbar spine or his entire spine (which 
is required for a rating in excess of 40 percent under the 
General Rating Formula).  It bears additional emphasis that 
although the veteran has reported bilateral radiculopathy, 
clinical testing and medical findings have attributed the 
claimed symptomatology and peripheral neuropathy as related 
to his HIV disability.  The Board also points out that, under 
Note (1) at revised Diagnostic Code 5235-5242, VA must 
continue to determine whether assigning separate ratings 
under the orthopedic and neurological rating criteria would 
result in a higher rating for IVDS.  As noted above, however, 
in this case there is no indication of a diagnosed 
neurological disorder. 

In conclusion, in no instance has unfavorable ankylosis of 
the lumbar spine or thoracolumbar spine been demonstrated, 
which is the specific symptom necessary for a higher rating. 

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The March 2005 examiner specifically 
indicated that his back disorder had only a "moderate" 
effect on his ability to do chores, which suggest that some 
forms of employment are possible even with the back disorder.  
Although the evidence shows he is unable to work because of 
his HIV disability, there is no objective or competent 
medical evidence demonstrating a marked interference with 
employment due to his service-connected back disorder.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to increased evaluation for degenerative disc 
disease of the lumbar spine, with mild spinal stenosis is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


